MacIntyre, P. J.
1. “The instruction, ‘a confession alone, uncorroborated by any other evidence, shall not justify a conviction,’ was not erroneous, misleading, or confusing, for not giving in connection therewith any rule to test the degree of corroboration, or that the jury were the judges of the sufficiency of corroboration. The above excerpt is a quotation from the last sentence of section 38-420 of the Code. This entire section was given in charge, and if additional instructions were desired, a timely and proper request therefor should have been made.” Williams v. State, 199 Ga. 504 (34 S. E. 2d, 854).
2. “The purpose of section 26-6502 of the Code is ‘to suppress lotteries by making it an offense to maintain or carry on one, or to do any of the several acts entering into the conduct of such a business; and the statute was framed doubtless, with a view to reach all persons who might carry on, or participate in carrying on, the forbidden enterprise.’ Walker v. *462State, 69 Ga. App. 375 (25 S. E. 2d, 587).” Jackson v. State, 71 Ga. App. 138 (30 S. E. 2d, 354).
Decided April 21, 1950.
3. The defendant was found guilty of participating in a lottery known as the “bolita” game, and the jury was authorized to find that the bolita tickets and the money found in the presence of the defendant, Raymond Huff, and his codefendant, Willie Mae Figures, in the front room of a house in Chatham County, Georgia, were a part of the paraphernalia used in the playing of the bolita game as described in the evidence; that some of the bolita tickets and some of the money found in the presence of the defendant Huff and his codefendant Figures in in the room were in the actual physical possession of the defendant; that none of the tickets, which the codefendant claimed were hers, were actually found on her person; and that the defendant participated in the playing of this game. Britton v. State, 69 Ga. App. 868 (27 S. E. 2d, 100). The evidence authorized the verdict.

Judgment affirmed.


Gardner and Townsend, JJ., concur.

Julius S. Fine, for plaintiff in error.
Andrew J. Ryan Jr., Solicitor-General, Sylvan A. Garfunkel, Herman W. Coolidge, contra.